983 So.2d 1277 (2008)
Lynn NUSS
v.
STATE of Louisiana, Through the DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS, and Christine Zboril.
No. 2008-C-0897.
Supreme Court of Louisiana.
June 20, 2008.
In re Louisiana State of; Zboril, Christine; Public Safety and Corrections Department of;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. G, No. 2003-15884; to the Court of Appeal, First Circuit, No. 2007 CA 0180.
Denied.
VICTORY, J., would grant.